Bhskikk, J.
The appellant was convicted of selling intoxicating liquor to a person who was in the habit of becoming intoxicated, and, by this appeal, seeks a reversal of the judgment below for several alleged errors.
The appellee moves to dismiss the appeal, for the reason *162that it was taken more than a year after the rendition of the judgment. The judgment was rendered at the April term, 1874. The transcript was filed in this court on the 15th day of June, 1876. This was too late. The appeal must be taken within one year after the judgment is rendered, and the transcript must be filed withiu thirty days after the appeal is taken. The transcript must have been filed within one year and thirty days after the rendition of the judgment. This was not done.
The appeal is dismissed, at costs of the appellant.